Citation Nr: 9902078	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  98-04 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation benefits for residuals of a 
cerebrovascular accident (CVA) under the provisions of 38 
U.S.C.A. § 1151. 


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to June 
1949.
This appeal arises from a decision by the Lincoln, Nebraska, 
Department of Veterans Affairs (VA) Regional Office (RO).    


CONTENTIONS OF APPELLANT ON APPEAL

It is contended that the veteran underwent surgery at a VA 
medical center (VAMC) twice during July 1992 and that a 
cerebrovascular accident was not diagnosed promptly after the 
first surgery.  It is asserted that the veteran exhibited 
signs of a CVA several days before treatment for a CVA was 
initiated.  It is further contended that the delay in 
diagnosis and treatment of the veteran's CVA was negligent.  
It is further asserted that O.G.C. Precedent opinions 7-97 
and 23-94 require that the veteran be compensated for 
residuals of his CVA. 


DECISION OF THE BOARD

The Board of Veterans' Appeals (Board), in accordance with 
the provisions of 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1998), has reviewed and considered all of the evidence and 
material of record in the veteran's claims file.  Based on 
its review of the relevant evidence in this matter, and for 
the following reasons and bases, it is the decision of the 
Board that the evidence warrants a grant of compensation 
benefits under 38 U.S.C.A. § 1151 for the residuals of a CVA 
incurred during hospitalization in July 1992.


FINDINGS OF FACT

1.  All of the relevant facts necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO.

2.  In June 1992 the veteran was hospitalized for complaints 
of diarrhea and bloody stools.  A proctoscopy and low 
anterior colon resection were performed on July 2, 1992.  
3.  While recovering from the proctoscopy and colon 
resection, the veteran experienced tingling of his hands and 
feet, decreased grip strength on the left, and flaccid 
paralysis of the left arm and hand.

4.  Subsequent to the onset of his left side symptoms, the 
veteran underwent an exploratory laparotomy, and appendectomy 
and a repair of an enterotomy.  

5.  A CVA was not diagnosed until several days after the 
veteran's appendectomy.

6.  Residuals of a CVA have not been shown to represent 
natural progression of a disease or injury unrelated to the 
VAs treatment, and was not knowingly consented to by 
appellant as a certain or nearly certain risk or complication 
of surgery

7.  The veteran continues to have residuals of his CVA.


CONCLUSION OF LAW

Compensation for residuals of a CVA is warranted.  38 
U.S.C.A. §§ 1151, 5107 (West 1991 and Supp. 1995 ); 38 C.F.R. 
§ 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A VA discharge summary dated in August 1992 states that the 
veteran was admitted to a VAMC on June 23, 1992, for 
complaints of diarrhea and bloody stools.  It was determined 
that he needed a work-up for colon cancer and a colonoscopy 
was performed the day after his admission.  It was determined 
that the veteran had an adenoma of the rectum.  The 
cardiology department examined the veteran and cleared him 
for surgery.  A low anterior resection was scheduled for July 
2, 1992.   A VA operation report dated in July 1992 states 
that a low anterior colon resection and proctoscopy were 
performed on July 2, 1992.  After the surgery the veteran was 
taken to the recovery room in stable condition.  Treatment 
notes indicate that on July 11, 1992, he became cold, clammy, 
diaphoretic and that his abdomen was distended.  He 
complained of mid-epigastric pain.  A nurses note dated on 
the 12th states that the veteran had flaccid paralysis of his 
left arm and hand.  He could stand without leaning to the 
left.  He was unable to move his left hand.  A physician was 
summoned to examine the veteran.  The notes from that visit 
are not of record.  On July 13, 1992, he complained that his 
feet hurt and tingled.  Later that day, it was felt that his 
gastrointestinal problem was not improved and an exploratory 
laparotomy, appendectomy and repair of enterotomy were 
performed.  A VA Form 522 for an exploratory laparotomy is 
dated that same date.

A treatment note dated July 14, 1992, states that the veteran 
had very weak left arm movement and no left arm grasp.  The 
next day he was noted to have a flat effect and minimal left 
elbow movement.  Treatment notes dated on July 16th contain 
the results of a neurological examination.  The impression 
was multiple watershed infarcts secondary to hypotension.  A 
computerized tomography (CT) scan of the veteran's head was 
performed on July 16, 1992.  It revealed multiple areas of 
low density in the right frontal, right posterior temporal 
parietal, left posterior temporal and left cerebellar 
hemispheres.  The impression was multiple infarcts.  
An occupational therapy consultation report dated July 22, 
1992, states that a nurse reported that the veteran had a 
possible CVA immediately before or during his appendectomy 
surgery and that the CT scan had noted a stroke.  

The August 1992 discharge summary states that some left 
extremity weakness was noted on July 17th and that a nurses 
note on that date states that the veteran had had a watershed 
infarct.  The discharge summary states that there was a 
thought that the veteran was hypotensive postoperative of his 
appendectomy, but it was decided just to offer supportive 
care.  His left side improved more and more neurologically 
and he developed more strength on the left.  He was 
discharged to a rehabilitation facility on August 14, 1992.  
At the time of the transfer he still had a slight deficit on 
the left side secondary to his watershed infarct. 

An opinion dated in April 1997 by the medical consultant at 
the Lincoln, Nebraska, RO, states that the July 13, 1992, 
surgery found a ruptured appendix.  On the fourth day after 
the appendectomy, the veteran was noted to be very groggy and 
to have some left extremity weakness.  The opinion states 
that the veteran's CVA was as likely as not due to his 
hypotensive episode and that he could not be more specific 
about the cause of the CVA, that it was not possible to state 
the exact cause of it.  The opinion lists the residuals of 
the CVA, but concludes by stating that the veteran's CVA 
occurred during his hospitalization rather than as a result 
of it.  

By rating decision dated in May 1997, the claim was denied on 
the basis of the treatment records and the April 1997 
opinion.

A letter dated in March 1998 from James F. Shelton, M.D., 
contains the following questions and answers:

1.  Would the symptoms of appendicitis have 
been recognized earlier if the patient had 
not been on medication for pain and 
convalescing from another major surgery?

Yes.  Many times pain medications cover up 
early symptoms like appendicitis and pain 
from other surgeries can also mask new pain 
or can actually lessen the perception of 
other pain.

2.  Would the residuals of stroke have been 
lessened if treatment had been initiated on the 
12th when the first symptoms of paralysis were 
noted by a neurologist?

Yes.  It would depend on what type of stroke 
had occurred and if it was appropriate to 
initiated any medical therapy at that time.  
Usually the neurologist can determine this 
when they examine the patient.  Sometimes a 
CT scan or magnetic resonance imaging 
spectroscopy (MRI) scan is necessary, 
however, brain tissue has limited viability 
and so the earlier a stroke is treated the 
better.

A letter dated in February 1998 from the veteran's wife 
stated that she does not remember signing a surgical consent 
form for the July 13, 1992 surgery.  She added that the 
veteran was unconscious and could not have signed himself and 
that she did not have power of attorney for the veteran at 
that time.  She stated that a doctor came into the veteran's 
room and told the nurse that they were going to perform 
exploratory surgery.  The nurse said they had no prior 
notification regarding the surgery.  The veteran was taken to 
surgery.  It all happened within a few minutes.  The nursing 
staff was surprised at how quickly the decision to perform 
surgery was made and that notification was not made to the 
staff on the floor.  

The remainder of the VA treatment records through February 
1998 are negative for opinions linking the veteran's CVA to 
his treatment.  

In the appeal dated in February 1998, the veteran asserts 
that there is no evidence to rebut the possibility that the 
watershed infarction was not caused directly by either the 
surgery for the colon cancer or the surgery for the ruptured 
appendix.  The appeal also asserts that since the veteran's 
wife signed a consent for surgery form on July 13, 1992 that 
did not list watershed infarctions as a consequence of the 
contemplated surgery.  The appeal also asserts that the 
consent was invalid since the veteran's wife did not have 
power of attorney at the time.  The appeal also asserts that 
the records show the presence of appendicitis before the VA 
diagnosed it and that there was an unusual delay before the 
operation was performed.  The appeal argues that the symptoms 
of appendicitis were masked by the residuals of the colon 
surgery and the pain medication and that the watershed 
infarction had already occurred by the time of the 
exploratory surgery.  An article on the treatment of 
appendicitis was submitted with the appeal.

Analysis 

As a preliminary matter, the Board finds that the veterans 
claim is plausible and capable of substantiation and is thus 
well grounded within the meaning of 38 U.S.C.A. § 
5107(a)(West 1991).  The Board is satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Title 38, United States Code, Section 1151 provides that when 
any veteran suffers an injury or aggravation of an injury as 
a result of VA hospitalization, or medical of surgical 
treatment, and such injury or aggravation results in 
additional disability to or the death of the veteran, 
dependency and indemnity compensation shall be awarded in the 
same manner as if such disability, aggravation, or death were 
service-connected.

In determining whether additional disability exists, 38 
C.F.R. § 3.358 (1998) states that the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury.  As applied to medical or surgical 
treatment, the physical condition prior to the disease or 
injury will be the condition which the specific medical or 
surgical treatment was designed to relieve. 38 C.F.R. § 
3.358(b)(1)(ii).  Compensation will not be payable for the 
continuance or natural progress of disease or injuries for 
which the hospitalization, etc., was authorized.  38 C.F.R. § 
3.358(b)(2).  In determining whether such existing disease or 
injury suffered as a result of hospitalization, medical, or 
surgical treatment is compensable, it will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury, and not merely coincidental therewith.  38 
C.F.R. § 3.358(c)(1).

Eligibility under 38 U.S.C. 1151 may be based on acts of 
omission as well as acts of commission.  A failure to timely 
diagnose or properly treat which directly causes increased 
disability or death may give rise to 38 U.S.C. 1151 
eligibility.  VA Adjudication Manual M21- 1, Part VI, Section 
7.24(c).

Based on the foregoing, the Board has determined that the 
veteran incurred an additional disability as a result of VA 
hospitalization during July 1992.  In this regard, the Board 
notes that there is no medical evidence of negligence by VA 
care providers.  However, an appellant is not required to 
show fault or negligence in medical treatment to prove a 
claim under 38 U.S.C.A. § 1151.  Brown v. Gardner, 115 S.Ct. 
552 (1993).  The veteran sustained a CVA following his 
surgery on July 2, 1992, and prior to his laparotomy on July 
13th.  The July 12 complaints regarding numbness, tingling, 
and an inability to move his left hand are consistent with 
neuropathology.  Unfortunately, the physician's notes 
regarding examination of the veteran on July 12, after those 
symptoms were noted, are not available.  The record indicates 
that the veteran's appendix-related symptoms may have been 
masked by residual pain from his colonoscopy or by the 
medications prescribed following his colonoscopy.  He was 
thought to be hypotensive during his hospitalization.  The VA 
examiner's opinion states that it was as likely as not that 
the veteran's CVA was caused by his hypotensive episode.  
Irregardless, in this case, it appears that despite 
neurological signs suggestive of a CVA on July 12, 1992, 
there was a failure to timely diagnose or treat the veteran 
for the CVA.  This resulted in increased disability.  
Resolving all doubt in favor of the veteran, the residuals of 
a CVA are shown to be an additional disability incurred as 
the result of VA treatment, and compensation for residuals of 
a CVA under 38 U.S.C.A. § 1151 is granted.  

The Board has considered the April 1997 statement of the VA 
medical consultant.  It does not appear that the consultant 
undertook a comprehensive review of the record.  His reliance 
on incorrectly stated medical background provided him (there 
was no mention in that background of the neurological 
problems noted July 12 prior to the appendectomy) raises 
questions as to the accuracy of his conclusions.  As such, 
the undersigned will not rely on that opinion.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a CVA is granted.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

(Continued on next page)

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
